 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ABEL P. REYES,                                  Case No.: 1:16-cv-00586-DAD-JLT (PC)

12                         Plaintiff,                 ORDER DISCHARGING WRIT OF HABEAS
                                                      CORPUS AD TESTIFICANDUM AS TO
13              v.                                    INMATE ABEL P. REYES, CDCR NO. P55763

14    M. FLORES, et al.,

15                         Defendants.

16

17             On September 18, 2019, the Court issued a writ of habeas corpus ad testificandum

18   commanding the Warden of California Men’s Colony to produce Plaintiff-inmate Abel P. Reyes,

19   CDCR # P55763, before District Judge Dale A. Drozd for a trial on October 29, 2019. (Doc. 91.)

20   On September 30, 2019, the Court continued the trial to a later date. (Doc. 96.) Thus, Mr. Reyes

21   is no longer needed by the Court on October 29. Accordingly, the writ of habeas corpus ad

22   testificandum as to this inmate is hereby DISCHARGED. A new writ with the new trial date will
     follow.
23

24
     IT IS SO ORDERED.
25
        Dated:       October 11, 2019                          /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     2
